Pee Curiam,
We can see no merit in these appeals. The single assignment alleges error in admitting in evidence in these suits against the Northern Electric Street Railway Company testimony of witnesses taken at a former trial of cases brought by two of the plaintiffs, Munley and Keenehan, against the City of Scranton. Those cases were brought to recover damages resulting to the plaintiffs by reason of a change of grade made by the city in the street in front of their premises, and were tried before a referee. When the offer of testimony was made, the plaintiffs’ counsel objected, the objection was overruled, and the evidence was admitted. Munley’s testimony was then read from the record in the former suits, and at its conclusion, the court suggested that the reading of the testimony of the other witnesses might lead to confusion, whereupon “it was agreed by the plaintiffs’ counsel that all the testimony taken before the referee (in the city cases) shall be read.” The appellee then read the testimony of the other witnesses. This was manifestly a withdrawal of the objections previously made to the offer, and an agreement that all the testimony taken before the referee in the cases against the City of Scranton should be read in the present suits brought against the defendant railway company to recover damages for an alleged subsequent change of grade in the same street.
The judgment in each case is affirmed.